                  Case: 1:20-cv-06316 Document #: 6 Filed: 10/26/20 Page 1 of 1 PageID #:58


                      United States District Court for the Northern District of Illinois


        Case Number: 1:20-CV-06316                      Assigned/Issued By: ng

        Judge Name: ALONSO                              Designated Magistrate Judge: JANTZ


                                                 FEE INFORMATION


    Amount Due:              ✔ $400.00               $47.00           $5.00

                                  IFP                No Fee            Other

                                  $505.00

    Number of Service Copies                                  Date: 10/26/2020

                                          (For Use by Fiscal Department Only)

    Amount Paid: 400.00                                       Receipt #: 4624247995

    Date Payment Rec’d: 10/26/2020                            Fiscal Clerk: NG


                                                     ISSUANCES

          ✔        Summons                                            Alias Summons

                   Third Party Summons                                Lis Pendens

                   Non Wage Garnishment Summons                       Abstract of Judgment

                   Wage-Deduction Garnishment Summons

                   Citation to Discover Assets                           (Victim, Against and $ Amount)


                   Writ
                             (Type of Writ)


  6         Original and 6               copies on 10/26/2020        as to
                                                                             THOMAS BRADLEY, ATTORNEY GENERAL

                                                         (Date)
 BUREAU OF JUSTICE, U.S. Attorney's Office, Hattie Wash, Emages, Inc




Rev. 08/19/2016
